DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Invention Group I (claims 1-4 and 8-11) in the reply filed on May 17th, 2022 is acknowledged. 
Claims 5-7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.

Claim Objections
Claims 1, 3-4 and 8-11 are objected to because of the following informalities: 
Claim 1 recites the limitation, “the first step” in line 15 which is confusing and should be amended to “the first step of irradiating” for being consistent with “a first step of irradiating” in lines 9-10.
Claim 3 recites the limitation, “the first step” in line 2 which is confusing and should be amended to “the first step of irradiating” for being consistent with “a first step of irradiating” in lines 9-10 of claim 1. 
 Claim 4 recites the limitation, “the second step” in line 2 which is confusing and should be amended to “the second step of irradiating” for being consistent with “a second step of irradiating” in lines 11-12 of claim 1. 
Claim 8 recites the limitation, “the first step” in line 2 which is confusing and should be amended to “the first step of irradiating” for being consistent with “a first step of irradiating” in lines 9-10 of claim 1. 
Claim 9 recites the limitation, “the second step” in line 2 which is confusing and should be amended to “the second step of irradiating” for being consistent with “a second step of irradiating” in lines 11-12 of claim 1.
Claim 10 recites the limitation, “the second step” in line 2 which is confusing and should be amended to “the second step of irradiating” for being consistent with “a second step of irradiating” in lines 11-12 of claim 1.
Claim 11 recites the limitation, “the second step” in line 2 which is confusing and should be amended to “the second step of irradiating” for being consistent with “a second step of irradiating” in lines 11-12 of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation “both surfaces of the silicon wafer having been subjected to the etching step” in lines 7-8 while claim 1 recites “an etching step of performing etching on at least a laser-mark printed region in a surface of the silicon wafer” in lines 5-6. It is unclear to the Examiner how to interpret the limitation above when claim 1 only recites one surface being etching in lines 5-6 and later two surfaces of silicon wafer being subjected to being etched in the polishing step in lines 7-8.
Claim 2-4 and 8-11 are being rejected for inheriting the above issue.   
Claim 2-4 and 8-11 recites a redundant “a laser-marked silicon wafer” in line 1 because claim 1 already recites “a laser-marked silicon wafer” in line 1.
Claim 2 recites the limitation “more than 100% and 120% or less of the second beam diameter” is confusing because it is unclear to how to determine the range for the diameter of the first beam.  

Allowable Subject Matter
Claims 1-4 and 8-11 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following:
	Regarding claim 1, Yamamoto et al (Pub. No.: US 2008/0135981 A1) discloses  a method of forming a laser-marked silicon wafer comprising forming a laser mark having a plurality of dots (features 12) on a periphery of a surface of the silicon wafer, wherein each of the dots has a first portion (upper sidewall portion 24) defined by a first wall and a second portion (lower sidewall portion 26) defined by a second wall and a bottom surface, the second portion being provided in a position deeper than the first portion from the surface of the silicon wafer, and a tilt angle of the first wall with respect to the surface of the silicon wafer is smaller than a tilt angle of the second wall (angle 6 is greater than angle 8) (see Fig. 2 and [0015-0019)).
Hashii et al. (Pub. No.: US 2011/0021025 A1) discloses a method of producing a laser-marked silicon wafer, comprising: a laser mark printing step of printing a laser mark having a plurality of dots on a silicon wafer obtained by slicing a single crystal silicon ingot grown by a predetermined method; an etching step of performing etching on at least a laser-mark printed region in a surface of the silicon wafer; and a polishing step of performing polishing on both surfaces of the silicon wafer having been subjected to the etching step (see Fig. 2-3 and [0026-0043]). 
However, the combination of Yamamoto et al and Hashii et al. fails to disclose wherein in the laser mark printing step, each of the plurality of dots is formed by a first step of irradiating a predetermined position on a periphery of the silicon wafer with laser light of a first beam diameter thereby forming a first portion of the dot and a second step of irradiating the predetermined position with laser light of a second beam diameter that is smaller than the first beam diameter thereby forming a second portion of the dot.
Claims 3-4, and 8-11 depend on claim 1, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818